ANDERSON, J.
Upon the hearing of this petition before the'chancellor, the State offered to prove by witnesses that after defendant, who was seriously wounded, had been removed to Peagler’s drug store, and about five minutes áfter the shooting, upon being informed that Buckhaults was dead, said, “I have done what I have always intended to do, and am ready to die.” This'evidence was objected to by defendant, and the objection was sustained by the chancellor.
“Acts and declarations to be admissible as res gestae must be substantially contemporaneous with the main fact and so closely connected with it as to illustrate its character.” — Fonville v. State, 91 Ala. 39; Mayfield’s Digest, Vol. 1, p. 772. We do not think this evidence was admissible as a part of the res gestae.
There Avas no predicate for the introduction thereof as a confession. All confessions are prima facie not admissible .as evidence. — Mayfield’s Digest, Vol. 1, p. 206. The action of the chancellor in excluding this evidence was proper.
The order of the chancellor granting the petitioner bail is affirmed.
McClellan, C.J., Tyson and Simpson, J.J., concurring. "